*379Opinión concurrente emitida por el
Juez Asociado Señor Negrón García.
Concurrimos con la sentencia. Estimamos correctos los dictámenes del ilustrado Tribunal de Primera Instancia, Sala Superior de Humacao (Hon. Carlos Soler Aquino, Juez) y del reputado Tribunal de Circuito de Apelaciones (Hons. Amadeo Murga, Pesante Martínez y Rivera Pérez, Jueces). Ambos foros actuaron con recta juridicidad al con-siderar a Gerardo Luis Bonafont Solís como el único de-mandante con derecho a estar presente en una deposición, con exclusión de sus familiares, cuyas causas de acción ha-bían sido desestimadas por la Corte de Distrito federal para el Distrito de Puerto Rico.
*380En el caso de autos aplica la defensa de cosa juzgada frente a las pretendidas reclamaciones sobre los daños cau-sados a parientes por la alegada difamación y despido in-justificado de un ser querido.(1) Dicha defensa procedía en virtud del dictamen de 26 de octubre de 1993 de la Corte de Distrito Federal para el Distrito de Puerto Rico, que fue emitido con jurisdicción sobre la materia.
Ese dictamen del foro federal se convirtió en final y firme, ya que las mociones de reconsideración de Executive Airline, Inc. y Bonafont Solís fueron presentadas tardía-mente, el 15 de noviembre de 1993 y el 27 de diciembre de 1993, respectivamente. La Regla 59(e) de Procedimiento Civil federal, 28 U.S.C.,(2) dispone que tales mociones de reconsideración se tienen que presentar dentro del término de diez (10) días. Más aún, por sus contenidos, no podían ser evaluadas como mociones de relevo de sentencia. (3) La determinación judicial nunca fue revisada en alzada.
*381En consecuencia, en esa etapa el foro federal no tenía autoridad para modificar su dictamen y reconocer una causa de acción basada en nuestra decisión posterior en Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122 (1994), que por sus términos fue con carácter prospectivo.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Por entender que en virtud de la sentencia emitida por el Tribunal de Distrito Federal para el Distrito de Puerto Rico (en adelante la Corte de Distrito federal), las reclama-ciones de los parientes de Bonafont. Solís constituyen cosa *382juzgada, estamos conformes con la sentencia emitida por este Tribunal.
KH
En el caso de autos la demanda original presentada en el entonces Tribunal Superior de Puerto Rico por Bonafont Solís y sus familiares sólo contenía unas reclamaciones bajo la ley local. La demandada American Eagle solicitó un traslado al foro federal al alegar que la National Railway Labor Act (en adelante RLA), 45 U.S.C. sees. 151-188, ocu-paba el campo. Los demandantes no se opusieron a esta petición. La Corte de Distrito federal autorizó el traslado aunque de la demanda original no surgía una causa de acción federal. Sin embargo, posterior al traslado, los de-mandantes enmendaron su demanda e incluyeron una re-clamación contra la Transport Workers Union (en adelante Union) por representación indebida bajo la RLA. De esta manera incluyeron una reclamación federal para la cual la Corte de Distrito federal sí tenía jurisdicción. Dicha corte, haciendo uso de su jurisdicción suplementaria discrecio-nal,(1) adjudicó una causa de acción bajo el derecho puerto-rriqueño: la de los parientes de Bonafont. Por esta razón, el efecto de dicho dictamen será evaluado acorde con nuestra propia doctrina de cosa juzgada.
HH HH
La doctrina de cosa juzgada responde al interés del Es-tado en que se le ponga fin a los litigios para que así no se *383eternicen las cuestiones judiciales, y a la deseabilidad de que no se someta en dos (2) ocasiones a un ciudadano a las molestias que supone litigar la misma causa. Pagán Hernández v. U.P.R., 107 D.P.R. 720, 732 (1978).
Los requisitos para aplicar la doctrina de cosa juzgada son que: (1) haya una primera sentencia válida, final y firme; (2) las partes, en el primer litigio, sean las mismas en el segundo; (3) en ambos pleitos se trate del mismo ob-jeto o asunto; (4) en el primer pleito se haya pedido igual remedio que el que se pida en el segundo, y (5) las partes litiguen en la misma calidad en ambos pleitos. Art. 1204 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3343.
En el caso de autos, al evaluar el primer requisito de la doctrina de cosa juzgada —que la sentencia dictada en el primer pleito sea válida— debemos revisar si la Corte de Distrito federal tenía jurisdicción sobre la materia en el momento cuando desestimaron las acciones de los parien-tes de Bonafont. Véase Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991). Para esto es necesario determinar si el traslado al foro federal fue realizado acorde con el Derecho.
Una acción civil presentada en un tribunal estatal puede ser trasladada al foro federal, siempre y cuando la Corte de Distrito federal tenga jurisdicción original sobre el caso. 28 U.S.C. sec. 1441(a). Para determinar si la Corte de Distrito federal tiene jurisdicción sobre la materia, ésta tiene que revisar la demanda original tal cual redactada al momento de solicitarse el traslado. 14A Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters 2d 213 (1985).
Sin embargo, en el caso Caterpillar Inc. v. Lewis, 519 U.S. 61 (1996), el Tribunal Supremo federal resolvió que aunque al momento de ordenarse el traslado la Corte de Distrito federal no tuviera jurisdicción sobre la materia, si al momento de dictar sentencia sí tenía jurisdicción, dicho dictamen sería válido. En Caterpillar, Lewis presentó una *384demanda ante un tribunal estatal. La parte demandada solicitó un traslado a la Corte de Distrito federal, el cual fue objetado por Lewis, al alegar que no existía absoluta diversidad de ciudadanía entre las partes. La Corte de Dis-trito federal denegó la petición de devolver el caso al tribunal estatal {remand). Cuando dictó sentencia a favor de los demandados, sí existía diversidad absoluta entre las partes. Instada la apelación ante el Tribunal de Circuito de Apelaciones federal, éste revocó la sentencia al concluir que ante la ausencia de diversidad absoluta al momento del traslado, la Corte de Distrito federal no tenía jurisdic-ción sobre la materia. El Tribunal Supremo federal revocó al Tribunal de Circuito de Apelaciones. Aunque se trataba de un caso de diversidad de ciudadanía, el Tribunal se ex-presó en los términos siguientes:
We hold that a district court’s error in failing to remand a case improperly removed is not fatal to the ensuing adjudication if federal jurisdictional requirements are met at the time judgment is entered. (Enfasis suplido.) Caterpillar Inc. v. Lewis, supra, pág. 64.
Para llegar a esta conclusión, el Tribunal citó los casos American Fire & Cas. Co. v. Finn, 341 U.S. 6 (1951), y Grubbs v. General Electric Credit Corp., 405 U.S. 699 (1972). En el caso Finn el tribunal había señalado:
There are cases which uphold judgments in the district courts even though there was no right to removal. In those cases, the federal trial court would have had original jurisdiction of the controversy had it been brought in the federal court in the posture it had at the time of the actual trial of the cause or of the entry of the judgment. (Enfasis suplido y escolio omitido.) American Fire & Cas. Co. v. Finn, supra, pág. 16.
Por su parte, citando a Grubbs v. General Electric Credit Corp., supra, y aclarando que se trataba de un caso de traslado sin objeción, el tribunal indicó en Caterpillar Inc. v. Lewis, supra, pág. 73:
*385Grubbs instructs that an erroneous removal need not cause the destruction of a final judgment, if the requirements of federal subject-matter jurisdiction are met at the time the judgment is entered. (Enfasis suplido.)
A su vez, en Caterpillar Inc. v. Lewis, supra, pág. 107, se alude a la sana y adecuada administración de la justicia como uno de los fundamentos para darle validez a la sen-tencia emitida por el tribunal federal:
To wipe out the adjudication postjudgment, and return to state court a case now satisfying all federal jurisdictional requirements, would impose an exorbitant cost on our dual court system, a cost incompatible with the fair and unprotracted administration of justice. (Enfasis suplido.)
r — I HH HH
En el caso ante nos, la Corte de Distrito federal no tenia jurisdicción original sobre la materia al momento de la de-mandada solicitar el traslado, porque de la demanda original no surgía una causa de acción federal. Sin embargo, al igual que en Grubbs v. General Electric Credit Corp., supra, los demandantes no se opusieron al traslado realizado por la Corte de Distrito federal. Tampoco solicitaron que el caso fuera devuelto al entonces Tribunal Superior de Puerto Rico {remand). De hecho, se aprovecharon del tras-lado para enmendar la demanda y añadir una reclamación federal contra Union. Cuando se dictó la sentencia para desestimar la reclamación de los familiares de Bonafont, la Corte de Distrito federal tenía jurisdicción sobre la materia en virtud de la demanda enmendada. A la luz de lo resuelto en Caterpillar Inc. v. Lewis, supra, forzoso es concluir que nos enfrentamos a una sentencia válida. Esta, a su vez, es final y firme en cuanto no fue apelada por los demandantes al correspondiente Tribunal de Circuito de Apelaciones federal. A su vez, en ningún momento los demandantes *386han planteado la invalidez de la sentencia dictada ni que ella fuera dictada sin jurisdicción.
Al aplicar los requisitos de la doctrina de cosa juzgada al caso de autos, encontramos que todos se cumplen: (1) hay una primera sentencia válida, final y firme que adju-dica los hechos y resuelve una controversia en sus méritos; (2) las partes en el primer litigio son las mismas en el segundo; (3) en ambos pleitos se trata el mismo objeto o asunto; (4) en el primer pleito se pidió igual remedio que el que se pide en el segundo; (5) las partes litigan en la misma calidad en ambos pleitos. Art. 1204 del Código Civil de Puerto Rico, supra. Por otra parte, somos del criterio que no estamos ante una situación que amerite hacer una excepción a la aplicación de la doctrina de cosa juzgada. Se trata de una acción privada que no justifica una desviación del efecto normal de res judicata.
Ciertamente la Corte de Distrito federal debió haber he-cho uso del mecanismo de certificación y haberle remitido a este tribunal la controversia novel sobre la acción por da-ños y perjuicios de parientes de una persona alegadamente difamada. Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410 (1990); Medina & Medina v. Country Pride Foods, 122 D.P.R. 172 (1988); Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780 (1982). Reconocemos, a su vez, que dicho foro utilizó erróneamente una sentencia nuestra a modo de precedente.(3)
Sin embargo, las partes no apelaron la sentencia de la Corte de Distrito federal, y en ningún momento cuestiona-ron el traslado a dicho foro ni su falta de jurisdicción. Lo que hicieron fue aprovechar el traslado para incluir una reclamación federal que sí le daba jurisdicción a dicho tribunal. A la luz de la reciente jurisprudencia federal de-bemos reconocer la finalidad de la sentencia emitida. De lo contrario se afectaría la sana administración de la justicia.
De ninguna manera menoscabamos con este caso las *387funciones de esta Curia. Nuestra decisión no tiene la dimensión que algunos Jueces de este Foro le quieren atribuir. Al contrario, únicamente tiene el efecto de excluir a los parientes de Bonafont de estar presentes en una deposición. Claramente, ellos no eran parte en este caso en virtud de la decisión de la Corte de Distrito federal. Desde este estrado apelativo no nos corresponde rectificar el error cometido por ellos al no apelar la decisión de dicho tribunal.
Concluimos que la doctrina local de cosa juzgada aplica en este caso en cuanto a las causas de acción de los fami-liares de Bonafont. Por las razones antes expuestas, esta-mos conformes con la sentencia emitida.

 De la demanda presentada el 5 de noviembre de 1991 en el Tribunal Superior, Sala de Humacao (Alegación Núm. 25), y la demanda enmendada en el tribunal federal aceptada el 17 de febrero de 1993 (Alegación Núm. 29), surge diáfanamente que los padres de Bonafont Solís sólo reclamaron los daños causados por el despido injustificado. Estos nunca promovieron una causa de acción por la alegada difamación.


 A la fecha de los hechos, la Regla 59(e) de Procedimiento Civil federal dispo-nía: “Motion to Alter or Amend a Judgment. A motion to alter or amend the judgment shall be served not later than 10 days after entry qf the judgment.” 28 U.S.C.
Posteriormente, en 1995, fue enmendada así: “Any motion to alter or amend a judgment shall be filed no later than 10 days after entry of the judgment.”


 “Rule 60. Relief from Judgment or Order.
“(a) Clerical Mistakes. Clerical mistakes in judgments, orders or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party and after such notice, if any, as the court orders. During the pendency of an appeal, such mistakes may be so corrected before the appeal is docketed in the appellate court, and thereafter while the appeal is pending may be so corrected with leave of the appellate court.
“(b) Mistakes; Inadvertence; Excusable Neglect; Newly Discovered Evidence; Fraud, Etc. On motion and upon such terms as are just, the court may relieve a party or a party’s legal representative from a final judgment, order or proceeding for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether heretofore denominated intrinsic or extrinsic), misrepresentation, or other misconduct of an adverse party; (4) the judgment is void; (5) the judgment has been satisfied, released, or *381discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application; or (6) any other reason justifying relief from the operation of the judgment. The motion shall be made within a reasonable time, and for reasons (1), (2) and (3) not more than one year after the judgment, order, or proceeding was entered or taken. A motion under this subdivision (b) does not affect the finality of a judgment or suspend its operation. This rule does not limit the power of a court to entertain an independent action to relieve a party from a judgment, order, or proceeding, or to grant relief to a defendant not actually personally notified as provided in Title 28 U.S.C. 87 1655, or to set aside a judgment for fraud upon the court. Writs of coram nobis, coram vobis, audita querela, and bills of review and bills in the nature of a bill of review, are abolished, and the procedure for obtaining any relief from a judgment shall be by motion as prescribed in these rules or by an independent action.” Regla 60 de Procedimiento Civil federal, 28 U.S.C.
Las mociones, en idioma inglés denominadas Motion for Reconsideration and to Alter or Amend Judgment, no tuvieron otro alcance que el de una moción de reconsideración. Estas no expusieron las alegaciones necesarias para solicitar un relevo de sentencia ni pusieron al tribunal federal en posición de determinar que existía una razón que justificara un relevo bajo la Regla 60(b)(6), 28 U.S.C. En nin-gún momento posterior a Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122 (1994), las partes informaron esa decisión al foro federal y éste no la consideró motu proprio.
Más aún, numerosos tribunales han concluido que el mero cambio en la ley o la doctrina como interpretada por un tribunal no constituye una situación en la cual pueda solicitarse relevo de sentencia bajo la Regla 60(b)(6), 28 U.S.C. U.S. v. Real Property, 164 F.R.D. 496, 500 (1995); De Weerth v. Baldinger, 38 F.3d 1266, 1273 (2do Cir. 1994); Dowell v. State Farm Fire and Cas. Auto Ins. Co., 993 F.2d 46, 47-48 (4to Cir. 1993); Schmidt v. Schubert, 79 F.R.D. 128, 129 (1978); Collins v. City of Wichita, Kansas, 254 F.2d 837, 839 (10mo Cir. 1958); United States v. Polites, 24 F.R.D. 401, 404 (1958).


 La jurisdicción suplementaria discrecional le confiere jurisdicción a un tribunal federal sobre aquellas causas de acción estatales que estén íntimamente relacio-nadas con alguna reclamación o causa de acción, sobre la cual dicho tribunal tenga jurisdicción federal original, siempre y cuando las causas de acción federales y esta-tales smjan del mismo núcleo común de hechos operacionales. United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966).


 Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977).